DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1, 5, 7-10, 14-17 and 21-30 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance: 
Claims 1, 5, 7-10, 14-17 and 21-30 are allowable because the prior art made of record (Karri et al (US 20170139909 A1) in view of Wang et al (US 20190179668 A1)) did not teach or fairly suggest the combination of elements as recited in independent Claims 1 as amended.
Specifically, the prior art Karri teaches a method of providing data stored in a network device to a subscriber (Fig 1, [0026]-[0027], “data management system 105 can include (or operate in connection with) functionality for serving data included in data stores 110 to one or more client systems (e.g., 115, 120, 125, 130, 135, 140, 145 (subscribers)) over one or more networks (e.g., 150 (data stored in a network device)).”, [0037], client systems (subscribers) interact with the data store 110 and can make, request, or otherwise cause modifications to the data of data stores 110 (data stored in a network device), over local area or private network), the method comprising: 
maintaining, by the network device, a central database which stores, in a table, data comprising information about the network device (Fig 1 shows a network 150 that provides/connect the data management system 105 (central database comprising base table T1 (the table)), Fig 2, base table 210 in the central database 110 and [0025], base table T1 (table in the central database), [0026], data management system 105 managing one or more data stores 110 of one or more databases or other data structures, including in-memory databases, on-disk databases, row-oriented data structures, column-oriented data structures, tables, binary trees (B-trees), and the like.)
maintaining a first local sorted list for the table in a first publisher, and a second local sorted list for the table in a second publisher;
The support for the limitation in the applicant instant Pub:
 [0023]- [0024], the publisher 110 may be a software process/service on a particular network device 100. The publisher 110 may make modifications to the tables stored in central database 105.
[0026], A publisher 110 may also be creating, adding, or otherwise modifying information in tables that are stored in the central database 105, which is being accessed by the individual subscribers 115.
[0027]- [0028], the publisher 110 may insert (120) a new row into a table. When the row is sent to central database 105, publisher may associate the row with a modification identifier.
[0032], A publisher (110 of FIG. 1) may modify table 150 by adding a row 160, such as row 160 identified as 1.5. Row 1.5 may be added at the end of the table 150, as is shown here, or may be, randomly inserted within table 150.

Therefore, for the specification, a publisher(s) may be a software process/service on a particular network device 100 that creates, add, and modify tables stored in the central database.
Karri reference teaches the same limitation and concept:
The data management system 105 of Figs 1 and 2 maintain a based table T1 (a central database 110 including data stored in a table), and the plurality of the delta tables 215 of Fig 2 are sorted according to the same primary key as the base table (see [0025]) and are considered as a first local sorted list for the table in a first publisher, and a second local sorted list for the table in a second publisher). 
Fig 2 shows plurality of delta tables (a first and second local sorted list for the table), [0025], “For instance, a delta structure can be provided and used to track modifications to the base table include inserts, updates, and deletes of rows and records within a table, tree, or other data structure (referred to collectively herein as "table").For instance, a delta table (a first local sorted list for the table) can be maintained for a base table sorted by the primary key of the base table, where the delta table is also sorted according to the same primary key.”
Fig 1, [0026], “a data management system 105 managing one or more data stores 110 of one or more databases or other data structures... The data stores 110 can include data stores (e.g., 110) local to or remote from data management system 105, including, for instance, cloud-based and distributed data stores, among other examples.”
[0027], “Data modifications can include the insertion of new records, changes or updates to existing records, deletion of existing records, etc. Data management system 105 can manage such modifications, including the use and management of delta data structures in recording these modifications as well as fetch requests involving modified data records of data store 110.”
[0029], “Servers can include any suitable software component or module, or computing device(s) capable of hosting and/or serving software applications and services, including distributed, enterprise, or cloud-based software applications, data, and services making use of data managed by data management system 105, among other examples.”, 
Fig 2, [0033], “a data management engine 205 can manage data of data structures 210, 215, 220, 225 maintained in one or more data stores 110.” 
[0034], “a data management system 205 can manage data structures such as one or more base data tables 210 storing base data managed by the data management system 205, one or more delta data structures 215, differential data tables 220, and versioning data 225 among potentially other examples.”
Fig 8c, [0066]-[0067], the updated/delta base data (a first local sorted list for the table) is communicated to the client systems, therefore the base data table (The table) is sorted as per [0067]. 

wherein a respective sorted list provides a respective publisher with location information on how specific rows, columns, and boxes of the table stored in the central database are located relative to each other ([0015], “the delta data structure sorted by the primary key and the delta data structure record including the primary key value of the record, the type of the proposed modification, and a pointer to the record added to the differential data structure”, [0025], “For instance, a delta structure can be provided and used to track modifications to the base table include inserts, updates, and deletes of rows and records within a table, tree, or other data structure (referred to collectively herein as "table").  For instance, a delta table can be maintained for a base table sorted by the primary key of the base table, where the delta table is also sorted according to the same primary key.”, [0044], “The delta data structure can indicate the primary key of the base data that is affected (or being added), the location of the modification within the base data, the type of modification made to the base data, and a pointer to the corresponding differential data.” See also IGS. 4A-4D, [0044]-[0049]);
generating, based on the location information in the first sorted local list, a first modification and a first modification identifier for the table at the first publisher, wherein the first modification identifier identifies a first location within the table to insert the first modification ([0041], Fig 4A, 4B and 4C, [0044]-[0049]); 
generating, based on the location information in the second local sorted list, a second modification and a second modification identifier for the table at the second publisher, wherein the second modification identifier identifies a second location within the table to insert the second modification ([0041], Fig 4A, 4B and 4C, [0044]-[0049]);  
inserting, by the network device, the first modification into the table ([0019], [0025], [0027], [0036], [0041], [0042], More specifically Fig 4A, 4B and 4C, [0044]-[0046], see also Fig 6A, [0054]-[0055]), 
wherein the first modification and the second modification are generated independently at the first publisher and the second publisher, which allows multiple publishers to work together while inserting the first modification and the second modification into the table ([0019], [0025], [0027], [0036], [0041], [0042], More specifically Fig 4A, 4B and 4C, [0044]- [0046], see also Fig 6A, [0054]-[0055]);
responsive to the network device receiving, a command from the subscriber for the sorted table ([0027], Fig 9B, step 930, [0069], A request (a command) for a set of base data records can be received 930 from a client (subscriber) through the network 150 of Fig 1); and 
providing, by the network device from the central database, to the subscriber, the sorted table which includes the previously inserted first modification and second modification without referring to the first sorted local list and the second sorted local list, which allows the subscriber to use the sorted table while bypassing sorting the table prior to use (providing, by the network device from the central database (the data management system 105), to the subscriber (requester/ clients) the sorted table which includes the previously inserted first modification and second modification (the new instance of the base table permanently update the base table with the modifications) without referring to the first sorted local list and the second sorted local list (delta tables are referred during the update not after the request), see paragraphs: 
[0025], “Fetches of records from the base table can then involve generating a collated set of data from the base table and corresponding delta table so as to capture the modifications made and recorded within the delta table.  Further, modifications recorded within the delta table (and/or modification tables) can be merged as certain intervals to permanently update the base table with the modifications. Delta structures and differential data structures can be archived and cleared to record subsequent changes to the merged base data, thereby maintaining a relatively small table size for the delta table.  Further, sorting the delta table by the primary key of the base table can further simplify merging of the delta tables with the base table at appropriate intervals.”, 
[0037], “In some implementations, a fetch engine can accept a request to fetch data from the base data and identify which base tables 210 and records in the base data are relevant to the request. Further, the fetch engine 255 can operate cooperatively with collation engine 250 to identify records responsive to the fetch request, including modified records described in delta data.  Indeed, fetch engine 255 can obtain collated data from collation engine 250 in response to a fetch request, the collated data including a collated set of response data from the base data and delta data (i.e., of delta data structure 215 and differential data tables 220).  The fetch engine 255 can further coordinate delivery of the collated data to the requester by the data management engine 205.” 
[0038], “A merge engine 260 can periodically perform merges of differential data with the base data to create new instances of the base table 210 that reflect modifications recorded in the delta data structure 215 (and differential data table 220).  For instance, the merge engine 260 can copy data from the original base table 210 into the new instance of the base table and modify the new table by merging all the modifications recorded in the delta data structure and differential data tables 220 in the new base table.  The original base data table can then be replaced by the new base table (e.g., by replacing the entirety of the original base data table with the new base data table or replacing affected portions or individual records of the original base table with corresponding portions of the new base table, etc.).”).


But all fail to teach maintaining, by the network device, a central database which stores, in a table, data comprising at least statistics related to the network device as a switching device, routing table information, and overall network connectivity information about the network device”;' “responsive to any publisher of the multiple publishers generating any modification, updating continuously and in real-time the table comprising the information about the network device by inserting a respective modification into a respective correct location in the table”’; and “performing, based on the continuously and in real-time updated sorted table, remote monitoring of the network device and a plurality of network communication devices by real time monitoring for troubleshooting or fault analysis”.

4.	There is no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

5.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

6.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONCLUSION
8.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Aggarwal et al (US 20120011096 A1)

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169